UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
DWIGHT A. WILLIAMS and PATRICIA CLARKE,
                       Plaintiffs,
                                             MEMORANDUM AND ORDER
           -against-                         14-CV-7427 (KAM)(SJB)


BAYVIEW LOAN SERVICING, LLC, and
KNUCKLES, KOMOSINSKI & ELLIOTT, LLP,
                       Defendants.
--------------------------------------X
MATSUMOTO, United States District Judge:
          On December 22, 2014, pro se plaintiffs Dwight A.

Williams and Patricia Clarke (“plaintiffs”) commenced an action

against Bayview Loan Servicing, LLC (“Bayview” or “defendant”)

and Knuckles, Komosinski & Elliott, LLP (“Knuckles”), claiming

that Bayview and Knuckles employed abusive debt collection

practices, in violation of the Fair Credit Reporting Act

(“FCRA”), the Fair Debt Collections Practices Act (“FDCPA”), and

various New York state laws, while attempting to collect on a

purported debt.   (ECF No. 1, Complaint (“Compl.”).)   In their

second amended complaint, filed after the court granted in part

the defendants’ motions to dismiss as to the state law claims,

plaintiffs alleged that Bayview violated the FCRA and that

Bayview and Knuckles violated the FDCPA.    (ECF No. 26, Second

Amended Complaint (“SAC”).)    Currently before the court is

                                     1
Bayview’s motion to dismiss or, in the alternative, for summary

judgment.    For the reasons stated below, Bayview’s motion is

granted.

                               BACKGROUND
            The following facts are taken from the parties’

Statements of Undisputed Facts Pursuant to Local Rule 56.1, as

well as the exhibits cited in and annexed to the parties’ motion

papers.

I.   Factual Background
              A. The Notes and Mortgage Loans

            On December 14, 2004, Benjamin Beechwood LLC (“BBL”)

borrowed the principal amount of $269,078 from Fleet National

Bank.   The loan is memorialized in a note dated December 14,

2004 (the “2004 Note”).      (ECF No. 62-1, Defendant Bayview Loan

Servicing, LLC’s Statement of Undisputed Material Facts Pursuant

to Local Civil Rule 56.1 (“Def. 56.1 Statement”) ¶ 1.)       As

security for the 2004 Note, BBL granted Fleet National Bank a

mortgage on property located at 7608 Aquatic Drive, Arverne, New

York 11692 (“the property”), dated December 14, 2004 (the “2004

Mortgage”).    (Id. ¶ 2.)    The 2004 Mortgage was assigned by Bank

of America, Fleet National Bank’s successor by merger, to

CitiMortgage Inc. (“CitiMortgage”) by an assignment of mortgage

dated October 6, 2006.      (Id. ¶ 3.)   Pursuant to a Bargain and

Sale Deed dated October 17, 2006, BBL transferred its interest


                                    2
in the property to plaintiffs Williams and Clarke subject to the

2004 Mortgage.   (Id. ¶ 4.)

           On October 17, 2006, plaintiffs borrowed the principal

amount of $195,232 from CitiMortgage.    (Id. ¶ 5.)   That loan is

memorialized in a note dated October 17, 2006 (the “2006 Note”).

(Id.)   As security for the 2006 Note, plaintiffs granted

CitiMortgage a mortgage on the Property dated October 17, 2006

(the “2006 Mortgage”).   (Id.)   On October 17, 2006, plaintiffs

also executed a Consolidation, Extension, and Modification

Agreement (the “CEMA”), consolidating the 2004 Note and 2004

Mortgage with the 2006 Note and 2006 Mortgage to form a single

lien in the amount of $464,310 (“the Consolidated Loan”).     (Id.

¶ 6.)   In connection with the Consolidated Loan, plaintiffs

executed a consolidated note dated October 17, 2006 in the

principal amount of $464,310 in favor of CitiMortgage (the

“Consolidated Note”).    As security for the Loan, the plaintiffs

executed a consolidated mortgage encumbering the property, dated

October 17, 2006 (“Consolidated Mortgage”).    (Id. ¶ 7.)

           On March 6, 2009, plaintiffs sent CitiMortgage a

“Rescission Notice of Promissory Note,” attempting to “rescind

the Promissory Note executed on October 17, 2006” pursuant to 15

U.S.C. 1635(a) and (b) due to CitiMortgage’s “lack of full

disclosure.”   (See ECF No. 62-40, Plaintiffs’ Opposition and

Dispute to Bayview Loan Servicing, LLC’s Statement of Undisputed

                                  3
Material Facts & Plaintiffs’ Additional Undisputed Material

Facts (“Pl. 56.1 Statement”) at 2, ¶ 12; ECF No. 68-2, Pl. Ex.

2.)   The rescission notice appears to refer to the 2006 Note for

$195,000, rather than the Consolidated Note for $464,310.       (See

ECF No. 68-2, Pl. Ex. 2 (“We . . . demand the return of

$195,200.00 for the rescission amount due . . . .).)       Plaintiffs

failed to make their monthly payment that became due on January

1, 2011, and entered default status.      (ECF No. 62-1, Def. 56.1

Statement ¶ 12.)    On May 26, 2011, CitiMortgage notified

plaintiffs that they were “still in default” on the mortgage

loan.   (ECF No. 68-19, Pl. Ex. H.)    CitiMortgage referred the

defaulted loan to Knuckles to begin foreclosure proceedings.

(Id.)

           Subsequent to plaintiffs’ default, the Consolidated

Note and Mortgage were assigned to Bayview and memorialized by

an assignment of mortgage dated September 11, 2013, and recorded

on October 2, 2013.    (ECF No. 62-1, Def. 56.1 Statement ¶ 9.)

The original Notes were also physically transferred and

delivered to Bayview on July 2, 2013.      (Id.)   Bayview advised

plaintiffs of the transfer of the Loan by letters dated July 23,

2013 and August 8, 2013.    (Id. ¶ 10.)    Bayview did not receive

any inquiry from plaintiffs within 30 days following the

Transfer Letters.    (Id. ¶ 11.)



                                   4
              B. First Foreclosure Action

           Plaintiffs failed to make a monthly payment due as

required by the Consolidate Note and Mortgage Loan on January 1,

2011.   (Id. ¶ 12.)   At some point between May 26, 2011, and

April 23, 2013, CitiMortgage initiated a foreclosure action in

the Supreme Court of the State of New York, County of Queens,

Foreclosure Part, against plaintiffs, which the Knuckles firm

handled.   (ECF No. 26, Second Amended Complaint (“SAC”) ¶¶ 8-10,

Pl. Ex. C at 17.)     On April 23, 2011, that action was dismissed

without prejudice.    (Id. Pl. Ex. C at 17.)

              C. Second Foreclosure Action

           By letter dated January 13, 2014, Bayview notified

plaintiffs that they were in default of the Consolidated Note

and the Mortgage Loan, and that failure to remedy the default

would result in acceleration.    (ECF No. 62-1, Def. 56.1

Statement ¶ 13.)    On June 5, 2014, Bayview provided plaintiffs

with a 90-day notice pursuant to New York Real Property and

Procedures Law (“RPAPL”) § 1304, advising plaintiffs, inter

alia, that they were “1251 days in default.”    (Id. ¶ 14.)   No

additional default notices were provided to the plaintiffs.

(Id. ¶ 15.)

           On October 23, 2014, Bayview commenced a foreclosure

action against plaintiffs in the Supreme Court of the State of

New York, County of Queens (the “Foreclosure Court”), Index No.

                                   5
707826/2014, entitled Bayview Loan Servicing, LLC v. TChet Ab

Utcha Ra El a/k/a Dwight A. Williams et al. (the “Foreclosure

Action”).    (Id. ¶ 16.)

            On or about November 24, 2014, plaintiffs in this

action 1 served Bayview with an “Affidavit of Verified Facts by

Defendants in Error.”      (ECF No. 26, SAC ¶ 16, Pl. Ex. K at 45-

47.)   The plaintiffs’ affidavit demanded that the action be

dismissed on the grounds that it was a “false attempt to compel

Defendants in error[, i.e. Williams and Clarke,] to answer an

alleged claim of debt” and that Bayview’s actions were in

violation of, inter alia, the FDCPA.         (Id.)

            On January 20, 2015, plaintiffs filed an Order to Show

Cause in the Foreclosure Action arguing, inter alia, lack of

standing, lack of capacity, and “defective instrument.”             (ECF

No. 62-1, Def. 56.1 Statement ¶ 18.)         By order dated May 1, 2015

and entered on May 15, 2015, the Foreclosure Court found that

Bayview submitted sufficient proof to establish its standing.

(Id. ¶ 19.)    Specifically, Bayview had “offer[ed], among other

things, a copy of the consolidated note and allonge, endorsed by

CitiMortgage in blank and without recourse . . . .”            (Id.)     The

Foreclosure Court also found plaintiffs’ claim that the action

should be dismissed based upon a “defective instrument” was


1 Although the plaintiffs in this action were defendants in the state
Foreclosure Action, the court will refer to them as plaintiffs in this
Memorandum and Order unless otherwise noted.

                                      6
“insufficient to establish a ground for dismissal.”    (ECF No.

62-29, Def. Ex. 6 at 3.)

          While plaintiffs’ Order to Show Cause in the

Foreclosure Action was sub judice, plaintiffs also filed a

motion to dismiss the Foreclosure Action arguing, inter alia,

that pursuant to Jesinoski v. Countrywide Home Loans, 135 S. Ct.

790 (2015), and the Truth in Lending Act (“TILA”), plaintiffs

were entitled to rescind the Mortgage Loan.    (ECF No. 62-30,

Def. Ex. 7, Aug. 31, 2015 Foreclosure Decision & Order (“Aug.

31, 2015 Order”); ECF No. 62-1, Def. 56.1 Statement ¶ 21.)     By

order dated August 31, 2015, and entered on September 18, 2015,

the Foreclosure Court denied plaintiffs’ motion with respect to,

inter alia, plaintiffs’ Jesinoski argument and found that

plaintiffs were not entitled to rescind the Mortgage Loan and

had failed to provide evidence of a timely rescission notice.

(ECF No. 62-30, Def. Ex. 7, Aug. 31, 2015 Order; ECF No. 62-1,

Def. 56.1 Statement ¶ 22.)

          On March 31, 2016, Bayview moved for a default

judgment in the Foreclosure Action.    (ECF No. 62-1, Def. 56.1

Statement ¶ 24.)   Plaintiffs cross-moved on April 13, 2016,

alleging that the Foreclosure Action should be dismissed because

plaintiffs had rescinded the 2006 Note and Mortgage and Bayview

thus lacked standing.   (Id. ¶ 24.)   By decision dated July 19,

2016, the Foreclosure Court granted Bayview’s motion in part and

                                 7
denied plaintiffs’ cross-motion in its entirety.            (Id. ¶ 25.)

On August 16, 2017, Bayview moved again for a default judgment

and an order of reference.       Plaintiffs opposed the motion,

alleging again that they rescinded the Note and Mortgage and

that Bayview lacked standing.        (Id. ¶ 26.)

            By order dated November 20, 2017 and entered December

29, 2017, the Foreclosure Court granted Bayview’s motion for a

default judgment and an order of reference. 2          (Id. ¶ 27.)    The

Foreclosure Court held that Bayview had “made a prima facie

showing of entitlements to judgment as a matter of law by

submitting a copy of the subject mortgage, underlying note, and

proof of default.”      (ECF No. 62-34, Def. Ex. 11 at 2.)         The

court also found that plaintiffs’ opposition contained

“allegations that [were] either directly refuted by [Bayview’s]

documentary evidence or [were] insufficient to raise a triable

issue of fact and defeat [Bayview’s] motion.”           (Id.)    Therefore,

the Foreclosure Court appointed a referee to compute the amount

due to Bayview.     (Id.)

            Bayview subsequently “move[d] for an Order confirming

the referee’s report made in accordance with RPAPL 1321,

granting a Judgement of Foreclosure and Sale pursuant to RPAPL



2 Plaintiffs requested intervention from the appellate division regarding this

decision, but they claim that the appeal has been delayed “due to tampering
with evidence by administrators of Queens Supreme Court.” (ECF No. 62-1, Pl.
56.1 Statement at 4, ¶ 25.)

                                      8
1351, and directing the distribution of sales proceeds pursuant

to RPAPL 1354.”     (ECF No. 66, Apr. 23, 2019 Status Letter from

Bayview Regarding State Court Action (“Apr. 23, 2019 Def. Status

Ltr.”), Ex. A at 5.)     Bayview resubmitted the documents it had

filed seeking appointment of a referee, along with the sworn

report of the referee.     (Id.)   In opposition, plaintiffs

“submit[ted] an affidavit[,] which allege[d] that [the state

court] and [Bayview’s] attorneys ha[d] violated the Constitution

of the United States of America, (2) that [the state] court

lack[ed] subject matter and in personam jurisdiction over

[plaintiffs], and (3) that [plaintiffs] exercised their rights

of rescission of the Promissory Note pursuant to 15 U.S.C. 1635

[TILA].”    (Id.)   The Foreclosure Court noted that those

arguments by the plaintiffs “ha[d] been found to be without

merit in previous decisions of [the state] court.”      (Id.)

Moreover, plaintiffs “remain[ed] in default . . . and ha[d]

failed to demonstrate any defense to this action.”      (Id.)   The

Foreclosure Court granted Bayview’s motion for a judgment of

foreclose and sale in its entirety on April 10, 2019.      (Id.)

              D. Credit Verification

            On or about November 9, 2014, defendant received a

notice from the credit reporting agencies that plaintiffs

disputed certain information regarding the status of their loan

payments.    (ECF No. 62-1, Def. 56.1 Statement ¶ 28.)    In

                                    9
response, on November 14, 2014, Bayview provided verification of

its investigation and the accuracy of the data in the credit

report to Equifax.      (ECF No. 62-1, Def. 56.1 Statement ¶ 29; ECF

No. 62-4, Affidavit of Myron De Sa in Support of Motion for

Summary Judgment (“De Sa Aff.”) ¶ 21; ECF No. 62-20, Def. Ex.

P.)   On or about November 26, 2014, Bayview received a letter

from plaintiffs dated November 10, 2014, disputing their debt

and demanding verification of it.         (ECF No. 62-1, Def. 56.1

Statement ¶ 30; ECF No. 68-21, Pl. Ex. J.)          By letter dated

November 26, 2014, Bayview informed plaintiffs that it had

received plaintiffs’ inquiry regarding the Mortgage Loan.             (ECF

No. 62-3, Affidavit of Chantal Klein in Support of Motion for

Summary Judgment (“Klein Aff.”) ¶ 5; ECF No. 62-21, Def. Ex. Q.)

Then, by letter dated December 29, 2014 3, Bayview provided

plaintiffs with documentation verifying that the disputed debt

was owed to Bayview and including copies of the Consolidated

Note, the CEMA, the Assignment of Mortgage, and the Bayview’s

August 8, 2013 Transfer of Service Notice letter to plaintiffs. 4

(ECF No. 62-3 Klein Aff. ¶ 6; ECF No. 62-22, Def. Ex. R.)


3 The letter is dated December 29, 2012, but defendant has submitted an
affidavit signed by Chantal Klein, a Customer Support Case Manager at
Bayview, averring that the date was written in error and the actual date on
which the letter was drafted and mailed was December 29, 2014. (ECF No. 62-
3, Affidavit of Chantal Klein (“Klein Aff.”) ¶¶ 1, 8-10.) Plaintiffs have
not directed the court to any evidence disputing this representation.
4 In the SAC, plaintiffs allege that Bayview never responded to their request
for verification and validation or their notice. (ECF No. 26, SAC ¶¶ 13, 16,
22.) However, plaintiffs have not cited to any materials in the record that
demonstrate, or otherwise establish, a genuine dispute that Bayview did in

                                     10
           On April 15, 2015, plaintiffs served Bayview with a

“Notice of Rescission, Notice of Dispute of Debt.”           (ECF No. 68-

17, Pl. Ex. F.)     In their notice, plaintiffs, inter alia,

advised Bayview that plaintiffs had rescinded the Mortgage Loan

“timely and properly” pursuant to 15 U.S.C. § 1635(a) and that

“it would be a violation of federal law to proceed relying on

the instruments [Bayview] purport[ed] to own.”          (Id. at 2.)

Plaintiffs also stated that the “alleged debt is hereby disputed

in its entirety, and ‘validation,’ as well as ‘verification’ is

demanded timely, and consistent with [15 U.S.C.] §1692(g)(1)

[and] (2), respectively.”      (Id. at 3.)     Plaintiffs have alleged

that Bayview nonetheless “failed and/or refused to furnish

correct information” regarding the debt to consumer credit

reporting agencies.     (ECF No. 26, SAC ¶ 22.)

II.   Procedural History
           Plaintiffs commenced this federal action on December

22, 2014 against Bayview and Knuckles.         (ECF No. 1, Compl.)      On

January 12, 2015, plaintiffs filed their “First Amended Verified

Complaint for Damages.”      (ECF No. 9, First Amended Complaint.)

           Defendants Bayview and Knuckles moved for dismissal of

the first amended complaint, which alleged, inter alia, that




fact provide plaintiffs with verification of their debt. (See ECF No. 62-22,
Def. Ex. R.) See Fed. R. Civ. P. 56(c) (describing procedures for
demonstrating dispute of material fact).


                                     11
Bayview violated the FCRA and that both Bayview and Knuckles

violated the FDCPA, New York General Business Law § 349, New

York’s privacy law, and New York law governing negligent hiring

and supervision of employees.     (See generally id.)   The court

issued an opinion on January 22, 2016, concluding that

plaintiffs failed to state a claim for the non-FCRA and non-

FDCPA claims and dismissing those state law claims with

prejudice.   (ECF No. 23, Memorandum and Order Dismissing

Complaint in Part.)   The court also concluded that the

plaintiffs failed to state an FDCPA claim against Knuckles and

dismissed that claim.   (Id.)   Plaintiffs were granted leave to

file a second amended complaint, maintaining their FCRA and

FDCPA claims against Bayview and attempting to state an FDCPA

claim against Knuckles.   (Id.)

          Plaintiffs filed their second amended complaint on

February 22, 2016, which renewed their FCRA claims against

Bayview and their FDCPA allegations against Bayview and

Knuckles, and Knuckles moved to dismiss on July 15, 2016.      (ECF

No. 35, Second Motion to Dismiss by Knuckles.)     The court issued

an order on March 31, 2017, granting Knuckles’s motion to

dismiss with prejudice.   (ECF No. 53, Memorandum and Order

Dismissing Second Amended Complaint as to Knuckles.)

          Bayview filed its motion to dismiss or, in the

alternative, for summary judgment on July 25, 2016.      (ECF No.

                                  12
41, Motion to Dismiss or for Summary Judgment.)     On March 8,

2017, the court terminated the motion in light of the pending

Foreclosure Action determining the validity of the Note and

Mortgage Loan.   (Dkt. Entry dated Mar. 8, 2017.)    The court

renewed the motion on March 29, 2018.     (Dkt. Entry dated Mar.

29, 2018.)    The court issued its order on October 29, 2018.

(ECF No. 59, Memorandum and Order Denying Bayview’s Motion to

Dismiss or for Summary Judgment.)     The court denied the motion

without prejudice due to defendant’s failure to serve pro se

plaintiffs with a Local Rule 56.2 statement and ordered the

parties to attend an in-person conference on November 20, 2018.

(Id. at 9.)   The court subsequently held the conference and

discussed the requirements of Federal Rules of Civil Procedure

12 and 56, as well as Local Rules 56.1 and 56.2, with the

parties.   (See Dkt. Entry dated Nov. 20, 2018.)

           Bayview again filed a motion to dismiss or for summary

judgment on February 22, 2019.     For the reasons stated below,

the court grants Bayview’s motion.

                           LEGAL STANDARD
I.   Motion for Summary Judgment
           Summary judgment is appropriate where “the movant

shows that there is no genuine dispute as to any material fact,”

Fed. R. Civ. P. 56(a), “and the facts as to which there is no

such issue warrant the entry of judgment for the moving party as


                                 13
a matter of law.”   Kaytor v. Electric Boat Corp., 609 F.3d 537,

545 (2d Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986).   “All ambiguities must be resolved in favor

of the non-moving party and all permissible inferences from the

factual record must be drawn in that party's favor.”    Zalaski v.

City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010).   If the moving party can show that “there is no genuine

issue as to any material fact and that it is entitled to

judgment as a matter of law, the nonmoving party must come

forward with specific facts showing that there is a genuine

issue for trial.”   Peterson v. Regina, 935 F. Supp. 2d 628, 634

(S.D.N.Y. 2013) (citing Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)).   “When opposing parties

tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts

for purposes of ruling on a motion for summary judgment.”     Scott

v. Harris, 550 U.S. 372, 380 (2007).

           To defeat a motion for summary judgment, the non-

moving party must identify probative, admissible evidence from

which a reasonable factfinder could find in his favor.    Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256-257 (1986).    It

“requires the nonmoving party to go beyond the pleadings and by

[his or] her own affidavits, or by the depositions, answers to

                                14
interrogatories, and admissions on file, designate specific

facts showing that there is a genuine issue for trial.”     477

U.S. at 261 n.2 (citations omitted).     “Only disputes over facts

that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.”      477

U.S. at 248.    If, as to the issue on which summary judgment is

sought, there is any evidence in the record from any source from

which a reasonable inference could be drawn in favor of the

nonmoving party, summary judgment is improper.     Chambers v. TRM

Copy Ctrs. Corp., 43 F.3d 29, 37 (2d Cir. 1994) (citations

omitted).   But the “mere existence of a scintilla of evidence in

support of the plaintiff's position will be insufficient; there

must be evidence on which the jury could reasonably find for the

plaintiff.”    477 U.S. at 252.

            Where, as here, a party is proceeding pro se, the

court has an obligation to “read the pro se party’s supporting

papers liberally, and interpret them to raise the strongest

arguments that they suggest.”     Burgos v. Hopkins, 14 F.3d 787,

790 (2d Cir. 1994).    However, a pro se party’s “bald assertion,

completely unsupported by evidence,” is not sufficient to

overcome a motion for summary judgment.     Carey v. Crescenzi, 923

F.2d 18, 21 (2d Cir. 1991).




                                  15
II.   Res Judicata
           “Under the doctrine of res judicata, or claim

preclusion, ‘a final judgment on the merits of an action

precludes the parties or their privies from relitigating issues

that were or could have been raised in that action.’”    Flaherty

v. Lang, 199 F.3d 607, 612 (2d Cir. 1999) (citing Rivet v.

Regions Bank of La., 522 U.S. 470 (1998) (internal quotation

marks omitted)).     See also Watts v. Swiss Bank Corp., 265 N.E.2d

739, 743 (N.Y. 1970) (“Generally speaking, the doctrine of res

judicata gives binding effect to the judgment of a court of

competent jurisdiction and prevents the parties to an action,

and those in privity with them, from subsequently relitigating

any questions that were necessarily decided therein.”) (internal

quotation marks and citation omitted).    “Claim preclusion [also]

prevents a party from litigating any issue or defense that could

have been raised or decided in a previous suit, even if the

issue or defense was not actually raised or decided.”    Clarke v.

Frank, 960 F.2d 1146, 1150 (2d Cir. 1992).

           “[I]t has long been the law that default judgments can

support res judicata as surely as judgments on the merits.”    EDP

Med. Computer Sys., Inc. v. United States, 480 F.3d 621, 626 (2d

Cir. 2007).   See also Gianatasio v. D'Agostino, 862 F. Supp. 2d

343, 351 (S.D.N.Y. 2012) (“New York courts have held that a

prior default judgment bars a subsequent suit on issues which

                                  16
were or could have been determined in the earlier action.”)

(internal quotation marks and citation omitted).

          “In applying the doctrine of res judicata, [a court]

must keep in mind that a state court judgment has the same

preclusive effect in federal court as the judgment would have

had in state court.”   Burka v. New York City Transit Auth., 32

F.3d 654, 657 (2d Cir. 1994).   “New York adheres to a

transactional analysis of res judicata, barring a later claim

arising out of the same factual grouping as an earlier litigated

claim even if the later claim is based on different legal

theories or seeks dissimilar or additional relief.”   Id.

(internal quotation marks and citation omitted).   “New York . .

. does not have any compulsory counterclaim rule[] . . . [and]

[b]ecause New York's counterclaim rule is permissive, res

judicata generally will not necessarily bar claims that could

have been counterclaims in a prior action.”   Eubanks v. Liberty

Mortg. Banking Ltd., 976 F. Supp. 171, 173 (E.D.N.Y. 1997).

“Only a defendant who is silent in the first action and then

tries to bring a second action that would undermine the rights

or interests established in the first action is barred under New

York's res judicata rule.”   Id. (internal quotation marks and

citation omitted).   “New York ensures that its permissive

counterclaim rule will not result in inconsistent verdicts[.]”

Id.

                                17
            “Although res judicata is an affirmative defense that

should be raised in the defendant's answer, the district court

has the discretion to entertain the defense when it is raised in

a motion for summary judgment, by construing the motion as one

to amend the defendant's answer.”     Monahan v. New York City

Dep't of Corr., 214 F.3d 275, 283 (2d Cir. 2000).     See also

Caldwell v. Gutman, Mintz, Baker & Sonnenfeldt, P.C., 701 F.

Supp. 2d 340, 349 (E.D.N.Y. 2010) (“A court may dismiss a claim

on res judicata or collateral estoppel grounds on a motion to

dismiss, a motion for judgment on the pleadings, or a motion for

summary judgment.”).

                             DISCUSSION
I.   FCRA Claims
            The FCRA, 15 U.S.C. §§ 1681 et seq., “regulates credit

reporting procedures to ensure the confidentiality, accuracy,

relevancy, and proper utilization of consumers’ information” and

“imposes several duties on those who furnish information to

consumer reporting agencies.”   Longman v. Wachovia Bank, N.A.,

702 F.3d 148, 150 (2d Cir. 2012) (citing 15 U.S.C. §§ 1681(b),

1681s-2).

            In relevant part, Section 1681s-2 imposes duties upon

furnishers of information to investigate credit disputes in

accordance with the statute after receiving notice of a dispute

from a credit reporting agency (“CRA”).     Nguyen v. Ridgewood


                                 18
Sav. Bank, 66 F. Supp. 3d 299, 304 (E.D.N.Y. 2014).   Furnishers

of credit information have an obligation to: (1) “conduct an

investigation with respect to the disputed information;” (2)

“review all relevant information provided by the CRA;” (3)

“report the results of the investigation to the CRA” within

thirty days of learning of the dispute; and, (4) “if the

investigation finds that the information is incomplete or

inaccurate, report those results to all other CRAs that had

received the information.”   Ritchie v. N. Leasing Sys., Inc.,

No. 12-cv-4992 (KBF), 2016 WL 1241531, at *17 (S.D.N.Y. Mar. 28,

2016) (citations, alterations, and internal quotation marks

omitted).   “Although the Second Circuit has not yet defined the

specific contours of a furnisher’s investigatory responsibility

under [the FCRA], courts both within and outside the Circuit

have assumed a reasonableness standard for judging the adequacy

of the required investigation.”    Jenkins v. LVNV Funding, LLC,

No. 14-cv-5682 (SJF), 2017 WL 1323800, at *10 (E.D.N.Y. Feb. 28,

2017) (citations, alterations, and internal quotation marks

omitted).

            To prove a claim pursuant to 15 U.S.C. § 1681s-2(b), a

plaintiff must demonstrate that the furnisher received notice of

a credit dispute from a credit reporting agency and that the

furnisher thereafter acted in willful or negligent noncompliance

with the statute.   Markovskaya v. A. Home Mortg. Servicing,

                                  19
Inc., 867 F. Supp. 2d 340, 343-44 (E.D.N.Y. 2012) (citation and

internal quotation marks omitted).         However, “[w]here a consumer

shows only that the furnisher received notice of the dispute

from the consumer, but not from a credit reporting agency, no

claim is stated.”     Id. at 343.     Moreover, to maintain a claim

under the FCRA, a plaintiff bears the burden of demonstrating

“actual damages sustained” as a result of the defendant’s

activities.    Casella v. Equifax Credit Information Services, 56

F.3d 469, 473 (2d Cir. 1995); Caltabiano v. BSB Bank & Trust

Co., 387 F. Supp. 2d 135, 141 (E.D.N.Y. 2005).

            Construing the second amended complaint liberally,

plaintiffs allege that defendant violated the FCRA by failing to

comply with the FCRA’s investigatory and reporting requirements

after being notified that plaintiffs had disputed the debt

reported by defendant.      (ECF No. 26, SAC ¶¶ 26-34.)

Specifically, plaintiffs allege violations in connection with

two separate disputes: (1) plaintiffs’ disputes filed with

consumer reporting agencies in November 5 2014 and (2) after

plaintiffs directly notified defendant in April 2015 that the

debt was void.     (Id. ¶¶ 20, 29-30.)      Plaintiffs claim that

Bayview’s actions constituted willful and negligent

noncompliance with the FCRA and caused plaintiffs to “suffer[]



5 The SAC says December, but the cited exhibit refers to November filings.
(See ECF No. 26, SAC, Ex. I at 35.)

                                      20
damages that led to multiple denials of credit, loss of

employment opportunities and increased insurance rates” for

which they are “entitled to actual damages for those creditors

who denied Plaintiffs credit based on a deteriorated credit

score and credit worthiness.”   (Id. ¶ 33-34.)   Defendant

contends that summary judgment is warranted on plaintiffs’ FCRA

claims because defendant conducted a legally sufficient

investigation of plaintiffs’ dispute and verified that the

information sent to credit reporting agencies was accurate.

(ECF No. 65, Memo. in Support at 1-2, 12-13.)

           With respect to the 2014 dispute, plaintiffs received

a notice of the dispute from the credit reporting agencies on or

about November 9, 2014.   Pursuant to the FCRA, Bayview was

required to complete an investigation and report its findings

regarding those disputes within thirty days, or by December 8,

2014.   Bayview does not dispute that it received notice from a

CRA triggering its investigatory and reporting requirements.

Based on the evidence before the court, Bayview has sufficiently

demonstrated that it complied with those requirements.

           Bayview has submitted affidavits and documentary

evidence establishing that it conducted an FCRA-compliant

investigation and subsequently reported its findings, namely

that Bayview accurately reported plaintiffs’ debt, to the credit

reporting agencies.   Specifically, Bayview’s litigation manager

                                21
submitted a sworn affidavit stating that Bayview conducted an

investigation after receiving notice that plaintiffs disputed

information regarding their payments as to the Mortgage Loan,

and stating that Bayview reported its findings to the credit

reporting agencies on November 14, 2014.    (ECF No. 62-4, De Sa

Aff. ¶¶ 20-21.)   Attached to that affidavit is a draft version

of one such report for Equifax, which is dated November 14, 2014

and indicates that the report was submitted to Equifax on

November 19, 2014.   (Id. ¶ 21; ECF No. 62-20, Def. Ex. P.)

Though not required by the FCRA, Bayview has submitted evidence

that on December 29, 2014, Bayview mailed plaintiffs

verification of the debt, including copies of the Consolidated

Note, CEMA, Assignment of Mortgage, and Transfer of Service

Notice.   (ECF No. 62-4, De Sa Aff. ¶¶ 22-23; ECF No. 62-21, Def.

Ex. Q; ECF No. 62-22, Def. Ex. R; ECF No. 62-3, Klein Aff. ¶¶ 5-

9.)   Moreover, plaintiffs only cite a set of credit reports

indicating that their mortgage payments were past due. (ECF No.

62-40, Pl. Ex. 8 at 72-76.)    Plaintiffs have not refuted the

evidence that Bayview provided demonstrating that it had

correctly reported the plaintiffs’ default to the credit

agencies.

            To the extent plaintiffs assert a claim for a

violation of the FCRA in connection with their notice to

defendant of their direct dispute in April 2015 (see ECF No. 26,

                                 22
SAC ¶¶ 20, 30, Pl. Ex. M at 50), the claim is dismissed.      As

noted above, a consumer fails to state a claim where he or she

only demonstrates that the furnisher received information from

the consumer and not the credit reporting agency.      Markovskaya,

867 F. Supp. 2d at 344.      Here, plaintiffs do not provide any

evidence demonstrating, nor do they even allege, that they

informed any credit reporting agencies in April 2015 regarding

the alleged rescission.

           In addition to the above, plaintiffs appear to assert

claims for violations of 15 U.S.C. §§ 1681(b) and 1681e(b),

which pertain to consumer reporting agencies.      (See ECF No. 26,

SAC ¶¶ 28-31.)   Because Bayview is a furnisher and not a

consumer reporting agency, those claims are dismissed.

           Accordingly, defendant’s motion for summary judgment

with respect to plaintiffs’ FCRA claims is granted, and the FCRA

claims are dismissed.

II.   Unpleaded TILA Claim
           Section 1635(a) of the Truth in Lending Act (“TILA”),

15 U.S.C. § 1601 et seq., provides that in a consumer credit

transaction, “the obligor shall have the right to rescind the

transaction until midnight of the third business day following

the consummation of the transaction or the delivery of the

information and rescission forms required under this section

together with a statement containing the material disclosures

                                   23
required under this subchapter, whichever is later, by notifying

the creditor . . . of his intention to do so.”    Section 1635(a)

further provides that the “creditor shall clearly and

conspicuously disclose . . . to any obligor in a transaction

subject to [Section 1635] the rights of the obligor under th[e]

section.”   If the material disclosures discussed in Section

1635(a) are never disclosed to the obligor, the “right of

rescission shall expire three years after the date of

consummation of the transaction or upon the sale of the

property, whichever occurs first.”    15 U.S.C. § 1635(f).

            Plaintiffs allege in the second amended complaint that

they rescinded the consolidated note and mortgage under TILA,

and they argue the same in their opposition brief.    (ECF No. 26,

SAC ¶¶ 20-21; ECF No. 62-39, Opp. at 9-10.)    Plaintiffs claim

that they were never provided with material disclosures required

under TILA.   (ECF No. 62-39, Opp. at at 2.)   Defendant claims

that plaintiffs raised the argument that Bayview violated TILA

by failing to provide plaintiffs with the proper disclosure

documents for the first time in their opposition to defendant’s

motion, rather than in their complaint as required.    (ECF No.

62-38, Reply at 2.)

            “[I]t is well established that it is inappropriate to

raise new claims for the first time in submissions in opposition

to summary judgment.”   Gustavia Home, LLC v. Hoyer, 362 F. Supp.

                                 24
3d 71, 82 (E.D.N.Y. 2019) (citing Skates v. Inc. Vill. of

Freeport, 265 F. Supp. 3d 222, 240 (E.D.N.Y. 2017) (internal

quotation marks omitted)).   See also Zann Kwan v. Andalex Group

LLC, 737 F.3d 834, 843 (2d Cir. 2013) (affirming the district

court’s holding not to consider a claim raised for the first

time in a brief in opposition to a motion for summary judgment);

Wilson v. City of New York, 480 F. App'x 592, 594 (2d Cir. 2012)

(“[W]e agree with the district court that it is inappropriate to

raise new claims for the first time in submissions in opposition

to summary judgment.”) (internal quotation marks omitted);

Beckman v. U.S. Postal Serv., 79 F. Supp. 2d 394, 408 (S.D.N.Y.

2000) (“[T]his Court will not consider claims not pleaded in the

Complaint.”).

          The court agrees that plaintiffs cannot raise a TILA

claim violation for the first time in their opposition brief,

but disagree with the defendant’s characterization that that is

what plaintiffs have done.   Plaintiffs assert in their reply

that CitiMortgage did not provide them the material disclosures,

an allegation made in their second amended complaint by

reference to plaintiffs’ March 6, 2009 rescission letter.    (ECF

No. 62-39, Opp. at 2, ECF No. 26, SAC ¶ 7.)   Plaintiffs do not

appear to argue that Bayview violated TILA by failing to provide

material disclosures or that plaintiffs are entitled to damages

from Bayview for a TILA violation.   Rather, plaintiffs argue

                                25
that because they did not receive material disclosures from

CitiMortgage, they had a three-year time period in which to

rescind the transaction, instead of a three-day time period, and

that they exercised their right of rescission on March 6, 2009,

within the additional time allotted by the alleged failure to

disclose.   Given plaintiff’s pro se status, and because the

allegation that plaintiffs rescinded the transaction affects

plaintiffs’ other claims, the court considers the allegation and

finds, as the Foreclosure Court previously found, that

plaintiffs did not establish rescission.

            Plaintiffs’ assertion that they rescinded the

transaction is barred by res judicata.    This court should not

and will not undermine Bayview’s rights that have been

established in the Foreclosure Action.    If, as plaintiffs

request, this court were to find that Bayview violated the FDCPA

by attempting to collect a debt from a transaction that had been

rescinded, in contravention of the Foreclosure Court’s

determination that plaintiffs did not rescind, and that the

Consolidated Note and Mortgage were valid, this court would

undermine the rights and interests previously determined by the

state Foreclosure Court.    The court, therefore, cannot accept

plaintiffs’ argument that there was a rescission or allow

plaintiffs to invoke the alleged rescission as a basis for their

claim that Bayview violated the FDCPA.

                                 26
          Furthermore, res judicata prevents a party from later

raising an issue or defense that could have been or was raised

in an earlier action.   Plaintiffs raised their rescission

argument multiple times in the Foreclosure Action and the

Foreclosure Court repeatedly determined that the plaintiffs had

not provided evidence of a timely rescission nor established any

other defense.   (ECF No. 62-30, Def. Ex. 7, Aug. 31, 2015 Order

at 3; ECF No. 62-34, Def. Ex. 11 at 2; ECF No. 66, Def’s Apr.

23, 2019 Letter, Exhibit A at 5; ECF No. 62-1, Def. 56.1

Statement ¶¶ 21-27.)    Plaintiff Williams moved to dismiss the

foreclosure complaint pursuant to 15 U.S.C. § 1635(a)-(b) of the

Truth in Lending Act (“TILA”).     (ECF No. 62-30, Def. Ex. 7, Aug.

31, 2015 Order at 3.)   TILA section 1635(a)-(b) allows borrowers

an unconditional right to rescind a transaction for three days

after consummation of the transaction or three years to rescind

a transaction if the lender failed to make certain disclosures

required under TILA.    (Id.)   The Foreclosure Court determined

that Williams “offer[ed] no evidence that he timely provided

[Bayview] with written notice to rescind” and that Williams

failed to “make any allegation, or submit any proof, as to the

manner in which the TILA’s disclosure requirements were

violated.”   (Id.)   “Under such circumstances, those branches of

the motion by [] Williams to dismiss the complaint insofar as

asserted [by] him pursuant to 15 U.S.C. § 1635(a) and (b) and to

                                  27
direct [Bayview] to remit the amount of $195,000.00 to him and

[] Clarke [were] denied.”     (Id.)     In a subsequent decision

granting Bayview’s motion for a judgment of foreclosure and

sale, the Foreclosure Court noted that plaintiffs’ allegation

that they had “exercised their rights of rescission of the

Promissory Note pursuant to 15 U.S.C. § 1635” was a

“contention[] . . . found to be without merit.”        (ECF No. 66,

Def’s Apr. 23, 2019 Letter, Exhibit A at 5.)

            Finally, even absent the deference owed by this court

to the Foreclosure Court under the doctrine of res judicata,

this court would independently find that there was no

rescission.   Plaintiffs argue that they rescinded the

transaction via a letter to CitiMortgage on March 6, 2009.         The

letter states that it is a “notice that . . . Dwight A. Williams

& Patricia Clarke[] rescind the Promissory Note executed on

October 17, 2006 . . . .”     (ECF No. 68-2, Pl. Ex. 2 at 2.)

Plaintiffs “demand[ed] the return of $195,000 for the rescission

amount due . . . .”   (Id.)    As a preliminary matter, a

rescission of a transaction under TILA involves the return of

“any money or property given as earnest money, down payment, or

otherwise” by an obligor to a creditor and the complementary

return of property or the property’s reasonable value to the

creditor.   15 U.S.C. § 1635(b).      Here, although plaintiffs’

rescission letter sought to rescind the 2006 promissory note, it

                                   28
did not seek the return of any money or property paid by the

plaintiffs, but instead demanded payment in the amount of

$195,000, which had already been extended to plaintiffs in the

2006 transaction.

           Regardless, the court finds that plaintiffs did not

effectively rescind the consolidated mortgage and note that was

the subject of the foreclosure proceedings.    Plaintiffs referred

to a promissory note executed on October 17, 2006 and demanded

the return of $195,000 in their rescission letter.    (ECF No. 68-

2, Pl. Ex. 2 at 2.)   Plaintiffs executed a note on that date for

a loan in the principal amount of $195,232, the 2006 Note, which

the court considers to be the note referred to in the rescission

letter.   (ECF No. 62-9, Def. Ex. E.)   But the plaintiffs’

default and mortgage foreclosure were based on a separate

Consolidated Note and Consolidated Mortgage with a principal

amount of $464,310.

           In the presence of a notary, plaintiffs signed a

Consolidation, Extension and Modification Agreement (“CEMA”), in

which they “agree[d] to take over all of the obligations under

the Notes and Mortgages as consolidated and modified by [the

CEMA].”   (ECF No. 62-11, Def. Ex. G. at 4-5, 37.)   The total

unpaid principal balance of the two notes that were consolidated

into the Consolidated Note was $464,310.    (Id. at 5.)

Plaintiffs agreed that by signing the CEMA, they and the lender

                                29
were “combining into one set of rights and obligations all of

the promises and agreements stated in the Notes and Mortgages.”

(Id.)    Plaintiffs also agreed in the documents they signed that

the terms of the notes and mortgages would be changed and

restated to be the terms of one Consolidated Note and one

Consolidated Mortgage.    (Id. at 5.)

            The Consolidated Note and Mortgage incorporated an

October 17, 2006 mortgage securing a note with an unpaid

principal balance of $195,232 and a December 14, 2004 mortgage

securing a note with an unpaid principal balance of $269,078.

(Id. at 6.)    In the Consolidated Note, plaintiffs agreed that

“[i]n return for a loan that [they] ha[d] received, [they]

promise[d] to pay [to CitiMortgage] U.S. $ 464,310 . . . .”

(Id. at 8; see id. at 10 for the signature page.)    The

Consolidated Mortgage stated that the “note signed by Borrower

and dated October 17, 2006 . . . shows that [plaintiffs] owe[d]”

$464,310.    (Id. at 2; see id. at 34 for notarized signature

page.)

            There is no evidence that plaintiffs rescinded the

Consolidated Note and Mortgage for which they owed $464,310,

and, even assuming that plaintiffs did not receive the required

TILA disclosures, the time to rescind under 15 U.S.C. 1635 ended




                                 30
 on October 17, 2009 at the latest. 6        For all the reasons

 discussed, the court holds that plaintiffs did not rescind the

 Consolidated Note and Consolidated Mortgage under TILA.

III.   FDCPA Claims
             The FDCPA, 15 U.S.C. §§ 1692 et seq., was enacted “to

 eliminate abusive debt collection practices by debt collectors,”

 Sykes v. Mel S. Harris Assoc. LLC, 780 F.3d 70, 82 (2d Cir.

 2015) (citing 15 U.S.C. § 1692(e)), and to ensure that “those

 debt collectors who refrain from using abusive debt collection

 practices are not competitively disadvantaged,” Jacobson v.

 Healthcare Financial Servs., Inc., 516 F.3d 85, 89 (2d Cir.

 2008) (internal quotation marks omitted).          Plaintiffs allege

 violations of various sections of the FDCPA in their second

 amended complaint.

             As a preliminary matter, “[t]here is . . . no

 conceptual reason for [plaintiffs] to have” raised their FDCPA

 claims in the Foreclosure Action because “[s]uch claims



 6 Plaintiffs alleged in the Second Amended Complaint that they had served a
 notice of rescission on Bayview on April 15, 2015. (ECF No. 36, SAC ¶¶ 20-
 21; see also ECF No. 68-17, Pl. Ex. F at 2-3 (claiming that the loan was
 rescinded already and demanding “$195,000 for the rescission amount due”).)
 To the extent plaintiffs are attempting to assert a TILA claim based on the
 April 2015 notice, that claim must fail because the time to rescind had
 expired over five years before, in October 2009. Plaintiffs also cite
 Jesinoski v. Countrywide Home Loans, Inc., 135 S.Ct. 790 (2015) in support of
 their claim that their notice letter was sufficient to rescind the
 transaction (ECF No. 62-39, Opp. at 6.), but Jesinoski merely stands for the
 proposition that a borrower can exercise his rescission right by providing
 written notice without also filing a lawsuit regarding the rescission.
 Moreover, the state Foreclosure Court considered and rejected plaintiffs’
 Jesinoski-based rescission arguments.

                                      31
challenge the method of debt collection, not the underlying

debt.”   Fritz v. Resurgent Capital Servs., LP, 955 F. Supp. 2d

163, 175 (E.D.N.Y. 2013). 7      But to the extent that plaintiffs’

claims are based on their allegation that they rescinded, those

claims fail based on res judicata and the court’s independent

determination that there was no rescission.          The court considers

each of plaintiffs’ FDCPA claims without consideration of

plaintiff’s unsuccessful rescission.

              A. 15 U.S.C. § 1692a

           Section 1692a of the FDCPA defines terms used

throughout the statute, rather than providing causes of action

under the act.     Section 1692a(4) defines a “creditor” as “any

person who offers or extends credit creating a debt or to whom a

debt is owed, but . . . does not include any person to the

extent that he receives an assignment or transfer of a debt in

default solely for the purpose of facilitating collection of

such debt for another.”      Section 1692a(6) defines a debt

collector as “any person who uses any instrumentality of

interstate commerce or the mails in any business the principal

purpose of which is the collection of any debts, or who


7 Plaintiffs did, in fact, raise FDCPA claims in the Foreclosure Action. (See
ECF No. 62-31, Def. Ex. 8, Notice of Cross Motion for Relief from Judgment or
Order & Post-Trial Motion for Judgment ¶¶ 25-33.) The Foreclosure Court did
not address these claims, denying the damages plaintiffs claimed they were
entitled to for the FDCPA violations and stating that they “ha[d] not
interposed any counterclaim for affirmative relief.” (ECF No. 62-32, Def.
Ex. 9 at 5.)

                                     32
regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due

another.”

            Plaintiffs allege in the second amended complaint that

Bayview “violated [Section] 1692a(4) by misrepresenting

themselves as a mortgage servicer, when in fact they were

engaged in the attempt to collect a debt.”     (ECF No. 26, SAC

¶42a; id. at 19-22 (citing the July 23, 2013 notice of transfer

of the mortgage loan to Bayview).)    Plaintiffs also argue that

“BLS cannot have it both ways, claim[ing] to be a mortgage

servicer out of the reach of the FDCPA, yet communicat[ing] with

plaintiffs in the capacity of debt collector pursuant to

[Section] 1692a(6) . . . .”    (Id. ¶ 39.)   Plaintiffs “dispute

[Bayview’s] alleged fact of a loan transfer . . . as this course

of action is a violation of [Section] 1692a(4)[.]”     (ECF No. 62-

39, Opp. at 4.)

            Contrary to plaintiffs’ allegations regarding

Bayview’s status as a mortgage servicer, Bayview has not argued

that it is out of the reach of the FDCPA.     And an entity may be

both a mortgage servicer and a debt collector.     See Zirogiannis

v. Seterus, Inc., 221 F. Supp. 3d 292, 302 (E.D.N.Y.

2016), aff'd, 707 F. App'x 724 (2d Cir. 2017) (“A mortgage

servicer is a ‘debt collector’ within the meaning of the FDCPA

if the mortgage was in default at the time the servicer began

                                 33
servicing the debt.”)    The January 13, 2014 notice of default

Bayview sent to plaintiffs clearly states that “Bayview Loan

Servicing, LLC is a debt collector and that [the letter] is an

attempt to collect a debt.”    (ECF No. 62-17, Def. Ex. M at 5.)

Finally, nothing in Section 1692a(4) suggests that

CitiMortgage’s transfer of the loan to Bayview was unlawful.

               B. 15 U.S.C. § 1692d, Harassment or abuse

          Section 1692d of the FDCPA states that “a debt

collector may not engage in any conduct the natural consequence

of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.”     Examples of

activities violating this section include the “use or threat of

use of violence or other criminal means to harm the physical

person, reputation, or property of any person” and “use of

obscene or profane language or language the natural consequence

of which is to abuse the hearer or reader.”     Id. at 1692d(1)-

(2).

          Plaintiffs merely allege that Bayview violated this

section “by engaging in conduct [of which] the natural

consequence[] . . . is to harass, oppress, or abuse any person

in connection with the collection of an alleged debt, the

attempt to collect an alleged debt relying upon a void

instrument.”    (ECF No. 26, SAC ¶ 42b.)   Plaintiffs do not

further elaborate on this conclusory claim in their opposition

                                  34
brief.   Plaintiffs neither plead facts nor present evidence to

support this claim and “courts ‘are not bound to accept as true

a legal conclusion couched as a factual allegation.’”       Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)).       Consequently, the

court dismisses plaintiffs’ Section 1692d claim.

               C. 15 U.S.C. § 1692e, False or misleading
                  representations

          Section 1692e states, in relevant part, that a “debt

collector may not use any false, deceptive, or misleading

representation or means in connection with the collection of any

debt,” and lists examples of conduct that specifically violates

the statute.       The subsections plaintiffs allege that Bayview

violated are:

               •    1692e(2)(a): The false representation of the
                    character, amount, or legal status of any debt
                    (ECF No. 26, SAC ¶ 41.)

               •    1692e(8): Communicating or threatening to
                    communicate to any person credit information
                    which is known or which should be known to be
                    false, including the failure to communicate that
                    a disputed debt is disputed (ECF No. 26, SAC ¶
                    42c.)

               •    1692e(10): The use of any false representation or
                    deceptive means to collect or attempt to collect
                    any debt or to obtain information concerning a
                    consumer (ECF No. 26, SAC ¶ 41.)

          In their opposition, plaintiffs argue that the January

13, 2014 default notice violated Section 1692e because it


                                    35
contained language threatening potential acceleration of the

debt and pursuit of foreclosure if plaintiffs failed to cure the

default.   (ECF No. 62-39, Opp. at 1-3, 9.)

           “[W]hether a communication is false, deceptive, or

misleading . . . is determined from the perspective of the

objective least sophisticated consumer” and a communication “can

be deceptive if [it is] open to more than one reasonable

interpretation, at least one of which is inaccurate.”   Cohen v.

Rosicki, Rosicki & Assocs., P.C., 897 F.3d 75, 85 (2d Cir. 2018)

(citation and internal quotation marks omitted).   This standard

“pays no attention to the circumstances of the particular debtor

in question . . . [and] the operative inquiry . . . is whether

the hypothetical least sophisticated consumer could reasonably

[mis]interpret the . . . [statement] . . . .”   Easterling v.

Collect, Inc., 692 F.3d 229, 234 (2d Cir. 2012).   The least

sophisticated consumer “lacks the sophistication of the average

consumer and may be naïve about the law, but is rational and

possesses a rudimentary amount of information about the world.”

Arias v. Gutman, Mintz, Baker & Sonnenfeldt LLP, 875 F.3d 128,

135 (2d Cir. 2017) (citing Ellis v. Solomon & Solomon, P.C., 591

F.3d 130, 135 (2d Cir. 2010)).

           The Second Circuit has required that “the least

sophisticated consumer standard encompasses a materiality

requirement; that is, statements must be materially false or

                                 36
misleading to be actionable under the FDCPA.”   Cohen, 897 F.3d

at 85 (2d Cir. 2018).   “[C]ommunications . . . that could

mislead a putative-debtor as to the nature and legal status of

the underlying debt, or that could impede a consumer's ability

to respond to or dispute collection, violate the FDCPA.”

Gabriele v. Am. Home Mortg. Servicing, Inc., 503 F. App'x 89, 94

(2d Cir. 2012).   “By contrast, ‘mere technical falsehoods that

mislead no one’ are immaterial and consequently not actionable

under § 1692e.”   Cohen, 897 F.3d at 86.

          Regarding Section 1692e(2)(a), plaintiffs allege that

Bayview violated this section by proceeding with debt collection

efforts despite being presented with “a genuine material fact

that they were relying upon a void instrument.”   (ECF No. 26,

SAC ¶ 41.)   But the plaintiffs cannot dispute the legal status

of the debt by claiming, as an established fact, that the note

and mortgage were void because of a past rescission.   Other than

their own assertions and March 6, 2009 letter, for which they

cannot prove service or even attempted delivery, the plaintiffs

provide no evidence or allegations regarding how the default

notice falsely represented the character, amount, or legal

status of the debt.   Moreover, the least sophisticated consumer

would not be misled by the default notice reflecting Bayview’s

position as to the status of the debt and his or her options for

responding to or disputing the debt collection.   The January 13,

                                37
2014 default notice clearly stated the various options available

to plaintiff.   (ECF No. 62-17, Ex. M.)     It included the amount

plaintiffs would have to pay to cure the default and the date by

which plaintiffs would be able to do so.      (Id. at 2.)

           The notice explained that if the plaintiffs did not

pay the total amount due, they would have the right to assert

the nonexistence of a default or any other defense during a

foreclosure proceeding.   (Id. at 2-3.)     The notice also offered

plaintiffs the opportunity to learn more about consumer

assistance programs that could help them resolve delinquencies

and avoid foreclosure.    (Id. at 3.)    And the defendant’s notice

also provided a phone number plaintiffs could call to dispute

the delinquency or the delinquency amount.      (Id.)   Even if the

letter contained an error regarding one of these options, an

allegation plaintiffs have not made, the error still would have

to be material to violate the FDCPA.      The plaintiffs have not

identified any material falsehood, other than to disagree

whether they owed the debt at all.      Accordingly, plaintiff’s

claim under Section 1692e(2)(a) is dismissed.

           Plaintiffs allege that Bayview violated Section

1692e(8), which they claim “requires debt collectors to

communicate the disputed status of a debt if the debt collector

'knows or should know' that the debt is disputed[.]”        (Id. ¶

42c.)   Plaintiffs also claim Section 1692e(8) is a “standard

                                 38
[which] requires no notification by the consumer, written or

oral, and instead, depends solely on the debt collector's

knowledge that a debt is disputed, regardless of how or when

that knowledge is ‘acquired[.]’”     (Id.)   Section 1692e(8)

actually states that “communicating or threatening to

communicate to any person credit information which is known or

which should be known to be false, including the failure to

communicate that a disputed debt is disputed” is a violation of

the statute.

          Plaintiffs’ claim under Section 1692e(8) lacks factual

support and merely alleges in conclusory fashion that Bayview

violated the statute.   Plaintiffs do not identify a

communication or threat of communication by Bayview to any

person regarding information about plaintiffs’ credit that was

false or which Bayview should have known was false.      Plaintiffs’

Section 1692e(8) claim is, therefore, dismissed.

          Regarding Section 1692e(10), plaintiffs allege that

Bayview violated this section by proceeding with debt collection

efforts despite being presented with “a genuine material fact

that they were relying upon a void instrument.”      (ECF No. 26,

SAC ¶ 41.)   Plaintiffs further argue that Bayview violated this

section by using “false affidavits of service” and claim that

someone known as “Tchet Ab Utcha Ra El” was served on

plaintiffs’ behalf in the state Foreclosure Action.      (ECF No.

                                39
62-39, Opp. at 2, 5, 9.)       As stated previously, plaintiffs have

merely disagreed whether they owed a debt at all, and they have

not established a material falsehood based on the default

notice.   Plaintiffs’ claims regarding improper service should

have been addressed on appeal in state court.           Even so, the

state court record reveals that plaintiffs were named defendants

in the Foreclosure Action (ECF No. 62-25, Def. Ex. 2) and that

they were active litigants. 8 (See ECF No. 66, Apr. 23, 2019 Def.

Status Ltr., Ex. A at 5.)       The Foreclosure Court itself cited an

affidavit of service by a licensed process server as “prima

facie proof of proper service upon [plaintiff] Williams . . . .”

(ECF No. 62-30, Def. Ex. 7, Aug. 31, 2015 Order at 3.)             The

evidence undermines plaintiffs’ claim that Bayview served an

improper party as a deceptive means of collecting the debt in

violation of Section 1692e(10).        The plaintiffs’ Section

1692e(10) claim is dismissed.

               D. 15 U.S.C. § 1692g, Validation of debts

            Section 1692g(a) sets out the information that should

be provided to a consumer in the initial communication from a

debt collector in connection with the collection of any debt.

The statute provides “that when an independent debt collector


8 Although plaintiffs brought and opposed motions, they were considered to be

in default because they did not timely answer the complaint or move to
dismiss, and they did not offer an excuse for their failure to do so. (See
ECF No. 62-30, Def. Ex. 7, Aug. 31, 2015 Order; ECF No. 66, April 23, 2019
Def. Letter, Ex. A at 5.)

                                      40
solicits payment it must provide the consumer with a detailed

validation notice[, which] must include the amount of the debt,

the name of the creditor, a statement that the debt's validity

will be assumed unless disputed by the consumer within 30 days,

and an offer to verify the debt and provide the name and address

of the original creditor, if the consumer so requests.”     Russell

v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).

          Section 1692g(b) provides that if the debt collector

is notified of a dispute within the 30-day window described in

Section 1692g(a), “the debt collector shall cease collection of

the debt, or any disputed portion thereof, until the debt

collector obtains verification of the debt or a copy of a

judgment . . . and a copy of such verification or judgment . . .

is mailed to the consumer by the debt collector.”

          Plaintiffs allege that they served Bayview “with a

notice of dispute in compliance with 15 U.S.C. § 1692g(a)-(b) in

November 2014 and April 2015 upon notice of [plaintiffs’]

private right of action in rescinding the promissory note.”

(ECF No. 26, SAC ¶ 41.)   The plaintiffs’ November 10, 2014

letter “respectfully demand[s] verification and or validation of

any alleged debt pursuant to 15 USC § 1692g[.]”   (ECF No. 62-40,

Pl. Ex. J at 15.)   The plaintiffs’ April 15, 2015 letter

disputes the debt on the basis that the transaction was

rescinded and demands “validation, as well as verification . . .

                                41
consistent with § 1692(g).”    (ECF 62-40 ¶ 13; ECF No. 68-17, Pl.

Ex. F at 1-2.)    In their opposition, plaintiffs dispute the

validity of their debt and suggest that it cannot be verified,

citing their 2009 rescission letter (ECF No. 62-39, Opp. at 11)

and CitiMortgage’s failed foreclosure attempt (id. at 4).

           “The FDCPA does not offer a definition of initial

communication.”   Carlin v. Davidson Fink LLP, 852 F.3d 207, 212

(2d Cir. 2017).   Regardless of whichever of the defendant’s

communications the court could consider as an initial

communication, plaintiffs have not demonstrated that they timely

disputed and sought validation for their debt within the 30-day

window provided by the statute.    Bayview’s first communication

with the plaintiffs occurred on July 23, 2013, when it announced

that it had acquired the servicing rights to plaintiffs’ debt.

(ECF No. 62-15, Def. Ex. K.)    Bayview’s default notice was

issued to plaintiffs on January 13, 2014.    (ECF No. 62-17, Def.

Ex. M.)   Bayview’s foreclosure letter was issued on June 5,

2014.   (ECF No. 62-18, Def. Ex. N.)   Plaintiffs’ proffered

letters disputing the debt are dated November 10, 2014 and April

15, 2015, well outside the 30-day window.

           Plaintiffs also cannot claim that the filing of the

foreclosure complaint on October 23, 2014 was an initial

communication under Section 1692g(a).    See Section 1692g(d) (“A

communication in the form of a formal pleading in a civil action

                                  42
shall not be treated as an initial communication for purposes of

subsection (a).”).    Regardless, Bayview acknowledged plaintiffs’

verification request and verified the debt by providing

plaintiffs with a copy of the Consolidated Note, CEMA,

Assignment of Mortgage, and Transfer of Service Notice.    (ECF

No. 62-4, De Sa Aff. ¶¶ 22-23; ECF No. 62-21, Def. Ex. Q; ECF

No. 62-22, Def. Ex. R; ECF No. 62-3, Klein Aff. ¶¶ 5-9.)

          Because neither of plaintiffs’ purported notices of

dispute was timely filed in response to a communication from

Bayview, Bayview is entitled to summary judgment on the Section

1692g claim.

               E. 15 U.S.C. § 1692f, Unfair practices

          Section 1692f states that a “debt collector may not

use unfair or unconscionable means to collect or attempt to

collect any debt.”    The section contains a non-exhaustive list

of conduct that violates the statute.    One such violation is the

“collection of any amount (including any interest, fee, charge,

or expense incidental to the principal obligation) unless such

amount is expressly authorized by the agreement creating the

debt or permitted by law.”    § 1692f(1).

          Plaintiffs allege that Bayview used unfair or

unconscionable means to collect or attempt to collect a debt in

violation of this section because they “continued in their

efforts to foreclose and collect on an alleged debt they knew

                                  43
was not valid and void” despite being “aware of the action of

the rescission of the promissory note in March 2009.”    (ECF No.

26, SAC ¶ 42d.)   Neither party addresses this claim in their

briefing.

            Plaintiffs have not offered evidence that Bayview used

any improper means of collecting the debt.   They do not, for

example, present evidence, much less argue, that Bayview tried

to collect more than they were entitled to under the

Consolidated Note and Consolidated Mortgage.   Rather, they

allege that the note was void because it was rescinded.   Because

rescission is the sole basis for plaintiffs’ claim and

plaintiffs cannot rely on their rescission allegation, defendant

is entitled to summary judgment on plaintiffs’ Section 1692f

claim.

              F. 15 U.S.C. § 1692c(a)

            Section 1692c(a) states that “[w]ithout the prior

consent of the consumer given directly to the debt collector or

the express permission of a court of competent jurisdiction, a

debt collector may not communicate with a consumer in connection

with the collection of any debt” under three circumstances.     The

circumstances are 1) if the communication occurs at any unusual

time or place or a time or place known or which should be known

to be inconvenient to the consumer (id. at § 1692c(a)(1)), 2)

when the consumer has legal counsel (id. at § 1692c(a)(2)), or

                                 44
3) at the consumer’s place of employment if the debt collector

knows or has reason to know that the employer prohibits the

consumer from receiving such communication (id. at §

1692c(a)(3)).

          Plaintiffs reference Section 1692c in the Second

Amended Complaint, but do not make any factual allegations or

provide evidentiary support that could sustain an alleged

violation of this section.   (See ECF No. 26, SAC ¶ 40.)

Plaintiffs, however, allege in their opposition brief that

Bayview “attempted to communicate with [plaintiffs] on multiple

occasions without their prior consent or permission from a court

of competent jurisdiction in an attempt to collect an unlawful

debt.”   (ECF NO. 62-39, Opp. at 1, 8, 10.)   Plaintiffs claim

that the January 13, 2014 notice of default specifically

violated this section of the FDCPA.   (Id. at 11.)

          Plaintiffs do not offer any evidence that Bayview

communicated with them under the three circumstances listed by

the statute and, therefore, cannot prove that Bayview violated

the statute by sending the notice of default without their

permission or permission from a court.   Defendant is entitled to

summary judgment on plaintiffs’ 1692c(a) claim.




                                45
                            CONCLUSION
           For the foregoing reasons, the court grants in its

entirety defendant’s motion to dismiss or, in the alternative,

for summary judgment.   The Clerk of Court is respectfully

directed to enter judgment in favor of the defendant, serve the

plaintiffs with a copy of this Memorandum and Order and the

judgment, note service on the docket, and close the case.

SO ORDERED.


Dated:    May 30, 2019
          Brooklyn, New York


                                     ________ /s/ _    ____________
                                     HON. KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York




                                46
